Citation Nr: 1315483	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  11-27 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel









INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had recognized active duty (Recognized Guerilla and Philippine Army) service from July 1946 to April 1949, and died on October [redacted], 2000.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision of the Regional Office (RO), in Manila, Republic of the Philippines, denying eligibility for the one-time payment from the FVEC Fund.  

After the August 2011 Statement of the Case was issued, the appellant submitted numerous statements in support of her claim; however, she did not submit any statement waiving initial Agency of Original Jurisdiction (AOJ) review.  Upon reviewing the appellant's numerous statements, it is evident that the statements are identical and duplicate evidence and argument previously considered by the AOJ, making remand for initial AOJ consideration unnecessary.  38 C.F.R. § 20.1304(b) (2012).  


FINDINGS OF FACT

1.  The appellant is not shown, or alleged, to have served in the service of the Armed Forces of the United States during World War II, and is not herself an eligible person for a one-time payment from the FVEC Fund.

2.  The Veteran died in October 2000, many years prior to the enactment of the American Recovery and Reinvestment Act of 2009.


CONCLUSION OF LAW

The requirements for a one-time payment from the FVEC Fund are not been met.  38 U.S.C.A. § 5101(a) (West 2002); American Recovery and Reinvestment Act, § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  These duties are not applicable to this appeal because the appellant has no legal entitlement to the benefit sought, as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 409-10 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  In the absence of additional evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  

Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

The evidence does not show nor has it been alleged that the appellant served with military forces of the Philippines in the service of the Armed Forces of the United States during World War II; therefore she is not (of her own right) an eligible person, as defined in section 1002(d) of the applicable law.  The appellant maintains she is eligible for a one-time FVEC fund payment because she is the surviving spouse of the Veteran.  She contends that she did not become aware of this benefit until she was informed years later.  

The appellant's deceased spouse was a Veteran and, if alive, would likely have been eligible for a one-time payment from the FVEC Fund.  Although section 1002(c)(2) of the American Recovery and Reinvestment Act of 2009 authorizes a payment from the FVEC fund to a surviving spouse of an eligible Veteran, payment under this provision is limited to the surviving spouse "of an eligible person who has filed a claim for benefits under this section."  The Veteran died in October 2000 (approximately 9 years prior to enactment of the American Recovery and Reinvestment Act of 2009) and obviously could not have filed a claim for such payment.

In sum, there is no legal authority for the appellant to be a proper claimant for the benefit she seeks as defined by the American Recovery and Reinvestment Act of 2009.  As a matter of law, a one-time payment from the FVCE Fund is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


